 In the Matter Of WEST VIRGINIA PULP AND PAPER COMPANYandINTERNATIONAL BROTHERHOOD OF PULP, SULPHITE AND PAPER MILLWORKERS, LOCAL No. 36, LUKE, MARYLANDCase No. B-380.-Decided December 1, 1937Paper Manufacturing Industry-Investigation of Representatives:agreementforelection-Election Ordered-Certification of Representatives.Mr. Reeves R. Hilton,for the Board.Gleason, McLanahan, Merritt d Ingraham,byMr. Henry Clifton,Jr.,of New York City, for the Company.Mr. Milton M. Bever,of Keyser, W. Va., for the Union.Mr. Charles Z. Heskett,of Cumberland, Md., for the Association.Mr. Henry TF. Lehmann,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 2, 1937, International Brotherhood of Pulp, Sulphiteand Paper Mill Workers, Local No. 36, Luke, Maryland, hereincalled the Union, filed with the Regional Director for the FifthRegion (Baltimore, Maryland) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees ofWest Virginia Pulp and Paper Company, herein calledthe Company, at its plant in Luke, Maryland, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On October 13, 1937, the National Labor Relations Board,herein called the Board, acting pursuant to Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On November 3, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, bothat Luke, Maryland, and in New York City, and upon the Union.The Regional Director also issued to the Employees' ProtectiveAssociation, herein called the Association, which had been named in286 DECISIONS AND ORDERS287the petition as claiming to represent employees of the Company,and to the Committee for Industrial Organization notices advisingboth such organizations of their right to intervene in this proceed-ing.On November 5, 1937, the Association filed with the RegionalDirector a motion to intervene in which it claimed that its member-ship included a majority of the respondent's employees, exclusiveof salaried, clerical, or supervisory employees, and in which it re-quested the Board to conduct an election among the employees of theCompany to determine the agency entitled to act as the exclusiverepresentative of such employees for the purposes of collective bar-gaining.The Regional Director notified the counsel of the Associa-tion of its right to intervene.Contrary to the notices but with the consent of all parties to theproceeding, the hearing was in fact held in Baltimore, Maryland,on November 11, 1937, before Mapes Davidson, the Trial Examinerduly designated by the Board.The Company and the Associationwere both represented by counsel, and the Union by the presidentof International Brotherhood of Pulp, Sulphite and Paper MillWorkers.At the hearing, there was offered in evidence and made a partof the record without objection, a stipulation' entered into by allparties which reads in part as follows :I.For the sole purpose of providing an agreed statement ofsuch facts, and thereby avoiding the time and expense involvedin testimony on the facts, the undersigned agree that the follow-ing facts are true :A. The West Virginia Pulp and Paper Company is a corpora-tion duly incorporated under the laws of the State of Delaware,incorporated in 1899.The said company is capitalized at ' $25,-000,000 preferred and 1,000,000 shares common of no par value,and the stock thereof distributed among approximately 2,000stockholders.The company is engaged in the business of manufacturing anddistributing pulp and paper products and chemical by-products.Approximately 70 per cent of the raw materials used by thecompany are obtained from States other than the State of Mary-land, principally pulpwood from West Virginia, Pennsylvania,and Virginia, coal from West Virginia, clay from Georgia, andsulphur from Texas.These raw materials are shipped to thecompany's mill in Luke, Maryland, by railroad and auto truck.'The omitted portions of the stipulation are not material to this Decision. 288NATIONAL LABOR RELATIONS BOARDProcess used in the manufacture of products consists of soda andsulphate pulp preparation and paper manufacturing by theFourdrinier and coating machine processes.Approximately1,700 to 1,800 employees are engaged in the above operations.About 95 per cent of the finished product is shipped by railroadout of the State of Maryland to other States, principally NewYork, Illinois, New Jersey, and Pennsylvania.The volume ofproduction for the last peak month, May, 1937, was about 6,100tons and the pay roll for the same period was $181,706. Thegross value of the company's products at Luke for the past fiscalyear ending October 31, 1937, was approximately $7,000,000.The product is sold directly by salesmen and through agents toprinters, publishers, and paper converters.The following ma-chinery is used by the company in the manufacture of its prod-ucts : Fourdrinier and coating paper machines, rewinders, cal-enders, cutters, trimmers, pulp digesters, chippers, kilns, rotaryfurnaces, power plant and boiler equipment, etc., and was pur-chased principally in Massachusetts, Delaware, Ohio, New York,Connecticut,Pennsylvania,Virginia,Wisconsin, Illinois, andMissouri.Replacement and repair parts are purchased mostlyin same States and shipped by railroad to the plant.The com-pany is considered a major factor in the industry ...The company agrees that it is engaged in interstate commercewithin the meaning of the decisions of the United States Su-preme Court interpreting the National Labor Relations Act.B. Luke Local 36, International Brotherhood of Pulp, Sul-phite, and Paper Mill Workers, affiliated with the AmericanFederation of Labor, claims a substantial number of membersamong the employees of the "company".C. The Employees' Protective Association, Luke Mill, claimsa substantial number of members among the employees of the"company".D. The "company" has bargained collectively under a work-ing agreement with the Employees' Protective Association, LukeMill, since December 1, 1933; has authorization to deduct duesfrom over eleven hundred members in the Employees' ProtectiveAssociation, Luke Mill, but has no other knowledge of which or-ganization represents the majority of the employees and ques-tionswhether Luke Local 36, International Brotherhood ofPulp, Sulphite, and Paper Mill Workers, affiliated with theAmerican Federation of Labor, represents a majority of theemployees.E. The Luke Local No. 36, International Brotherhood ofPulp, Sulphite, and Paper Mill Workers, affiliated with the DECISIONS AND ORDERS289American Federation of Labor, is a labor organization withinthe meaning of the National Labor Relations Act.F. Employees' Protective Association, Luke Mill, is a labororganization within the meaning of the National Labor Rela-tions Act.II.It is hereby agreed among the parties hereto :A. That an election pursuant to an order of the NationalLabor Relations Board is desired by the parties hereto to beheld in accordance with the rules and regulations of the Na-tional Labor Relations Board.All employees of the company except those paid on a salarybasis, on the pay roll the week of September 1, 1937, is agree-able to the parties hereto as the proper unit for the purpose ofcollective bargaining.III.The parties hereby agree that if it is determined by the Na-tional Labor Relations Board that either of the above-mentionedlabor organizations represents a majority of the employeesherein described in accordance with the above procedure, thenthe said company agrees to proceed to bargain collectively withsaid organization, as certified by the National Labor RelationsBoard, as the sole bargaining agency for all the employees ofthe particular unit.Without objection, it was then stated for the record that em-ployees who had been furloughed were part of the appropriate unitas defined in the stipulation.On the basis of the stipulation quoted above, the Board will issuea Direction of Election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation directed by the Boardto ascertain representatives for the purposes of collective bargainingwith West Virginia Pulp and Paper Company, an election by secretballot shall be conducted within fifteen (15) days from the date ofthis Direction, under the direction and supervision of the RegionalDirector for the Fifth Region, acting in this matter as agent for 290NATIONAL LABOR RELATIONS BOARDthe National Labor Relations Board, and subject to Article III, Sec-tion 9, of said Rules and Regulations, among all employees of theCompany at its Luke, Maryland, plant on its pay roll during theweek of September 1, 1937, including employees furloughed sinceSeptember 1, 1937, whose names have been retained on the pay roll,but excluding employees compensated on a salary basis, to determinewhether they desire to be represented by International Brotherhoodof Pulp, Sulphite and Paper Mill Workers, Local No. 36, or byEmployees' Protective Association for the purposes of collectivebargaining, or by neither.SAME TITLE]CERTIFICATION OF REPRESENTATIVESJanuary 10, 1938On October 2, 1937, International Brotherhood of Pulp, Sulphiteand Paper Mill Workers, Local No. 36, Luke, Maryland, hereincalled the Union, filed with the Regional Director for the FifthRegion (Baltimore, Maryland) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of West Virginia Pulp and Paper Company, herein calledthe Company, at its plant in Luke, Maryland, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On November 3, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, bothat Luke, Maryland, and in New York City, and upon the Union.The Regional Director also issued to the Employees' Protective As-sociation, herein called the Association, which had been named in thepetition as claiming to represent employees of the Company, and tothe Committee for Industrial Organization notices advising bothsuch organizations of their right to intervene in this proceeding.Contrary to the notices but with the consent of all parties to theproceeding, the hearing was in fact held in Baltimore, Maryland,an November 11, 1937, before Mapes Davidson, the Trial Examinerduly designated by the Board. The Company and the Associationwere both represented by counsel, and the Union by the President ofthe International Brotherhood of Pulp, Sulphite and Paper MillWorkers.On the basis of the record and a stipulation entered intoat the hearing by all parties, the Board issued a Decision and aDirection of Election on December 1, 1937. The Direction of Elec-tion provided that an election by secret ballot be held within 15days from the date of the Direction among all employees of theCompany at its Luke, Maryland, plant on its pay roll during theI DECISIONS AND ORDERS291week of September 1, 1937, including employees furloughed sinceSeptember 1, 1937, whose names have been retained on the pay roll,but excluding employees compensated on a salary basis, to determinewhether they desired to be represented by International Brother-hood of Pulp, Sulphite and Paper Mill Workers, Local No. 36; orby Employees' Protective Association for the purposes of collectivebargaining, or by neither.Pursuant to the Direction balloting was conducted on December14, 1937.Full opportunity was accorded to all of the parties to thisinvestigation to participate in the conduct of the secret ballot andto make challenges.The Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended, issued and duly served upon the parties to the proceed-ing his Intermediate Report on the ballot.No exceptions to theIntermediate Report have been filed by any of the parties.As to the balloting and its results the Regional Director reportedas follows :Total number of eligibles---------------------------- 1, 713Total number of ballots cast------------------------------1,352Total number of blank ballots-----------------------------0Total number of void ballots------------------------------0Total number of challenged votes--------------------------0Total number of votes for International Brotherhood of Pulp,Sulphite and Paper Mill Workers------------------------607Total number of votes cast for Employees' Protective Asso-ciation------------------------------------------698Total number of votes cast for neither organization---------47By virtue of and pursuant to the power vested in the NationalLabor Relations Board by section 9 (c) of the National LaborRelations Act and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that Employees' Protective Association hasbeen designated and selected by a majority of the employees of theCompany at its Luke, Maryland, plant on its pay roll during theweek of September 1, 1937, including employees furloughed sinceSeptember 1, 1937, whose names have been retained on the pay roll,but excluding employees compensated on a salary basis, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the National Labor Relations Act, Em-ployees' Protective Association is the exclusive representative of allsuch employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment, and other conditionsof employment.MR. DONALD WAKEFIELD SMITH took no part in the considerationof the above Certification of Representptives.